831 F.2d 1057Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. FERGUSON, Plaintiff-Appellant,v.Michael C. SAMBERG, Warden, Defendant-Appellee.
No. 87-7287.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1987.Decided Oct. 21, 1987.

William H. Ferguson, appellant pro se.
William W. Muse, Assistant Attorney General, for appellee.
Before HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying plaintiff's motion to reopen his 42 U.S.C. Sec. 1983 complaint is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, affirm the judgment below on the reasoning of the district court, and deny the appellant's motion for stay of the proceedings.  Ferguson v. Samberg, C/A No. 86-383-R (E.D. Va.  July 24, 1987).


2
AFFIRMED.